Filed 01/25/20                                     Case 19-27845                                          Doc 83



                                       UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF CALIFORNIA


            In re                                          )   Case No. 19-27845 - A - 11
            Hill Top Real Estate, LLC,                     )   Docket Control No.
            Debtor.                                        )   Document No. 9
                                                           )   Date: 01/22/2020
                                                           )   Time: 9:00 AM
                                                           )   Dept: A



                                                        Order


           For the reasons stated orally on the record,

           IT IS ORDERED that the Order to Show Cause is discharged.                        A Patient
           Care Ombudsman is not appointed at this time.



                    Jan 25, 2020




           [9] - Order to Appear and Show Cause Why a Patient Care Ombudsman Should Not Be Appointed as
           Transmitted to BNC for Service. Hearing to be held on 1/22/2020 at 09:00 AM at Sacramento
           Courtroom 28, Department A. (msts)
